DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-15 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-2, 4-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (US 2015/0080454 A1; referred to herein as “Kataoka-A”).
The claimed invention is drawn to a composition for use in controlling pharmacokinetics in a body, comprising a polyvalent cation.
Regarding the preamble term “for use in controlling pharmacokinetics in a body,” the instant specification discloses that polyvalent cations modified with polyethylene glycol to enhance their biocompatibility increase the amount of drug in the blood and increase the amount of drug delivered to the organs (paragraph spanning pgs 3-4). As such, the term “for use in controlling pharmacokinetics in a body” is taken to mean a composition with the element polyvalent cations modified with polyethylene glycol present.
For claims 1 and 2, Kataoka-A teaches a unit structure-type pharmaceutical composition includes at least one nucleic acid, such as siRNA, electrostatically bound to at least one block copolymer having a cationic polyamino acid segment and a hydrophilic polymer chain segment (Abstract).
For claim 4, Kataoka-A teaches a branched polyethylene glycol combined with a polyamino acid (pg 7, [0078]).
For claim 5, Kataoka-A teaches the pharmaceutical composition provides a significant improvement of blood retentivity (pg 7, [0076]).
Regarding the limitation of claim 6 of “wherein the control of pharmacokinetics is to reduce an ability of liver sinusoidal endothelial cells to excrete a drug from blood,” since the composition of Kataoka-A appears to overlap with the claimed composition, and the control of pharmacokinetics is taught by Kataoka-A to control clearance from blood, the skilled artisan would have expected that the composition of Kataoka-A would have had the same mechanism in the liver as that which is instantly claimed. Something which is old (e.g. the claimed composition) does not become patentable upon the discovery of a new property (e.g. the specific in vivo mechanism), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
Regarding the limitation of claim 7 of “wherein the control of pharmacokinetics is to reduce an ability of kidneys to excrete a drug from blood,” since the composition of Kataoka-A appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kataoka-A would have had the same mechanism in the kidneys as that which is instantly claimed. Something which is old (e.g. the claimed composition) does not become patentable upon the discovery of a new property (e.g. the specific in vivo mechanism), and this feature need not have been recognized at the time of the invention. Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art." See citations above.
Regarding the limitation of claim 8 of “wherein the control of pharmacokinetics is to increase an amount of a drug to be delivered to a target organ or tissue,” since the composition of Kataoka-A appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kataoka-A would have had the same increase in the amount of drug delivered to a target organ or tissue as that which is instantly claimed. Something which is old (e.g. the claimed composition) does not become patentable upon the discovery of a new property (e.g. the increase in the amount of drug delivered to a target organ or tissue), and this feature need not have been recognized at the time of the invention. Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  See citations above.
Regarding the limitation of claim 9 of “wherein the control of pharmacokinetics is to increase an amount of a drug to be delivered to a spleen,” since the composition of Kataoka-A appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kataoka-A would have had the same increase in the amount of drug delivered to the spleen as that which is instantly claimed. Something which is old (e.g. the claimed composition) does not become patentable upon the discovery of a new property (e.g. the increase in the amount of drug delivered to a spleen), and this feature need not have been recognized at the time of the invention. Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  See citations above.
Regarding the limitation of claim 10 of “wherein the control of pharmacokinetics is to increase retention of a drug in blood,” since the composition of Kataoka-A appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kataoka-A would have had the same increase in the amount of drug in the blood as that which is instantly claimed. Something which is old (e.g. the claimed composition) does not become patentable upon the discovery of a new property (e.g. the increase in the amount of drug in the blood), and this feature need not have been recognized at the time of the invention. Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  See citations above.
For claim 14, Kataoka-A teaches a pharmaceutical preparation including a higher content of the unit structure and a certain amount of a block copolymer free of electrostatic bonds with the nucleic acid (free block copolymer) can more significantly achieve an improvement in blood retentivity (pg 7, [0076]).


Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka-A (cited above), in view of Boyd (US 2009/0324535 A1).
The teachings of Kataoka-A are discussed above.
Kataoka-A does not teach the polyvalent cation is a cation polymer comprising two or more hydrophilic polymer chains.
Boyd teaches the missing element of Kataoka-A.
Boyd teaches polylysine in the form of dendrimers (pg 2, [0019]) may be terminated with a PEG group (pg 2, [0016]). Boyd teaches that PEGylation of the dendrimer reduces the recognition of the dendrimer by proteolytic enzymes as well as serum proteins and suppresses the phagocytic clearance, thereby prolonging plasma circulation times.  Furthermore, PEGylation may increase the hydrodynamic volume of the dendrimer, thereby reducing the renal clearance rate (pg 2, [0035]). 
Boyd teaches that the conjugation of pharmaceutical compounds to cationic dendrimers allows for the modification of the absorption, distribution, metabolism and excretion (ADME) profile of certain pharmaceutical compounds in a well-defined and controlled process.  More particularly dendrimer size and/or surface functionality may be modified to adjust excretion (clearance), distribution and metabolism (absorption and resorption) profiles of the drug. (pg 2, [0034]).
The skilled artisan would have expected success in substituting  Boyd's dendrimeric polyvalent cations for the non-dendrimeric polyvalent cations in the composition of Kataoka-A because Boyd teaches utilizing dendrimeric cations allows for a modification of the absorption, distribution, metabolism and excretion (ADME) profile of pharmaceutical compounds in a well-defined and controlled process.  

2) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka-A (cited above), in view of Kataoka (US 2016/0287714 A1; referred to herein as “Kataoka-B”).
The teachings of Kataoka-A are discussed above.
Kataoka-A does not teach the order of administration of the cationic polymer and the pharmaceutical active as recited in claims 11-13.
Kataoka-B teaches the missing element of Kataoka-A.
Kataoka-B teaches a composition which includes a carrier for drug delivery, including a micelle comprising PEG-polycations and a biologically active  compound (pg 3, [0034]). Kataoka-B teaches the composition is administered concurrently with or before the administration of the biological active (pg 36, claim 8). While Kataoka-B does not teach that the composition including the polyvalent cations is administered subsequently to the drug the kinetics of which are controlled, a person of ordinary skill in the art can optimize the order of administration of two compounds using known methods and routine experimentation.
Routine optimization of the order of administration of Kataoka-A’s cationic polymer and active pharmaceutical agent would have led to the claimed order of administration because Kataoka-B teaches both concurrent administration and administration of the cationic polymer before the administration of the biological active. The person of ordinary skill in the art would have found it obvious to optimize the order of administration of the two elements since Kataoka-B teaches both concurrent administration and administration and one of ordinary skill can establish by routine experimentation the ideal order of administration.

3) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka-A (cited above), in view of Kataoka (WO 2016/178431 A1; USP 11,096,991 is cited below for the purpose of English Translation; referred to herein as “Kataoka-C”).
The teachings of Kataoka-A are discussed above.
Kataoka-A does not teach the encapsulation of a drug whose kinetics are controlled as recited in claim 15.
Kataoka-C teaches the missing element of Kataoka-A.
Kataoka-C teaches a "polyion complex" is obtained by mixing a copolymer of PEG and an anionic block and a copolymer of PEG and a cationic block in an aqueous solution so as to neutralize the charge and has an ionic layer formed between a cationic block and an anionic block of both block copolymers (col 4: 64 to col 5: 2). Kataoka-C teaches a polyion complex encapsulating an enzyme can stabilize the enzyme encapsulated therein for a long time, and that the activity of the enzyme can be maintained for a long time (col 1: 51-55). 
The person of ordinary skill would have had a reasonable expectation of success in formulating the complex comprising a polyvalent cation and a polyethylene glycol wherein the drug whose pharmacokinetics are controlled by encapsulation because Kataoka-A teaches a complex comprising the claimed elements of a cationic polyvalent species, PEG, and a biologically active species, and Kataoka-C teaches that encapsulation of an enzyme in compositions comprising the claimed elements allows for stabilization of the enzyme, increasing the time the enzyme activity is observed.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,592,385 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a polyion complex, which comprises a block copolymer formed by binding polyethylene glycol to a polycation via a disulfide group, and a nucleic acid, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

2. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,153,110 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a micellar polyion complex, which comprises: a block copolymer constituted by a polyethylene glycol portion and a polycation portion, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

3. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,431,545 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a block copolymer comprising an uncharged hydrophilic polymer chain block  and a cationic polyamino acid chain block, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

4. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,051,354 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a polyion complex comprising a cationic polymer at least partially having a polycation moiety, a PEG, and a protein, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

5. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,232,054 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a polyion complex comprising a cationic polymer and a messenger RNA (mRNA), wherein when the polycation block forms a copolymer with polyethylene glycol, R1 or R4 represents a bond and polyethylene glycol forms a copolymer with the polycation block, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

6. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-16 of U.S. Patent No. 9,808,480 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a unit structure, consisting of a single double-stranded nucleic acid having 18 to 30 base pairs, and two block copolymers, each having a cationic polyamino acid segment and a 2-arm branched hydrophilic polymer chain segment, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

7. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,322,092 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a method of producing a target substance-encapsulating vesicle, comprising the steps of: (a) obtaining an enzyme-encapsulating vesicle comprising a membrane containing a first polymer, which is a block copolymer having a polyethylene glycol segment and a first charged segment, and a second polymer, which has a second charged segment having a charge opposite to the charge of the first charged segment, and an enzyme encapsulated in the vesicle, and a substance-encapsulating vesicle comprising a vesicle comprising a membrane containing a first polymer, which is a block copolymer having a polyethylene glycol segment and a first charged segment, and a second polymer, which has a second charged segment having a charge opposite to the charge of the first charged segment, wherein the first charged segment and the second charged segment are selected from (i) the anionic segment consisting of polyaspartic acid, polyglutamic acid, polycarboxylic acids, and nucleic acids, or (ii) the cationic segment consisting of polyglutamide, polylysine, polyarginine, and polyhistidine, and wherein the enzyme is capable to convert a precursor to a target substance.  However, since both the claimed method and the claimed composition read upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

8. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,020,418 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a unit structure consisting of a single antisense nucleic acid and a single block copolymer, wherein: (i) the block copolymer has a cationic polyamino acid segment and a polyethylene glycol at one terminal of the polyamino acid chain segment, and (ii) the polyethylene glycol has a molecular weight of from 20,000 Da or more. However, since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

9. Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,668,169 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a polyion complex comprising a temperature-sensitive copolymer and a nucleic acid, wherein the temperature-sensitive copolymer comprises a biocompatible hydrophilic block such as polyethylene glycol, a cationic block, and a temperature-sensitive block. However, since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.
10. Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/240,619 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a polyion complex comprising a cationic polymer and mRNA, wherein the cationic polymer is a polymer comprising a cationic unnatural amino acid as a monomer unit, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

11. Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/251,521 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a polyion complex micelle comprising an antisense oligonucleotide and a block copolymer of a PEG block having a number average molecular weight of 3 kDa to 10 kDa and a cationic polymer, but since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612